Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Status of claims: claims 1-2, 4, 6, 8, 10, 12-13, 15, 17-18, 20, 22-23, 28-29, 32, 47, 51 and 52 are pending.
        The amendment filed 6/3/2021 which amends claims 1, 4, 6, 8, 10, 12-13, 15, 17-18, 20, 22-23, 28-29, 32 and 47 has been entered. Claims 3, 5,7, 9, 11, 14, 16, 19, 21, 24-27, 30-31, 33-46, 48-50 and 53-71 were canceled by the amendment filed 6/3/2020.  
                                       
                                               Claimed benefit
Applicant’s claim for the benefit of a prior-filed application 62808247 filed 2/20/2019  under 35 U.S.C. 119(e) is acknowledged.  The provisional application 62808427 has support for the elected invention (see below).

                                                     IDS
The references cited in the information disclosure statement (IDS) filed 2/1/2021 have been considered by Examiner.

                                       Election/Restriction
Applicants'  election filed 10/22/2021 of Group I, claims  1-2, 4, 6, 8, 10, 12-13, 15, 17-18, 20, 22-23, 28-29 and 32 (claims 16-20) is acknowledged. Because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 47, 51 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-2, 4, 6, 8, 10, 12-13, 15, 17-18, 20, 22-23, 28-29 and 32 are under examination.  

                                       Objection to claims
	  In claim 4, the term “or” should be inserted between “tktA” and “tktB” because they are different enzymes, i.e., “tktA” is transketolase I as evidenced by [0452], line 5, instant specification) whereas “tktB”  is transketolase II as evidenced by [0454], line 2, instant specification).

            Claim Rejections - 35 USC § 112(b)  
 
   The following is a quotation of 35 U.S.C. 112(b):    
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
                Claims 4, 6, 8, 13, 15 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
            
	Claim 4 is indefinite in the recitation “at least 70% or 80% or 90% sequence identity to tktA tktB from E.coli”. This is because, in the absence of the corresponding amino acid sequence with sequence identifier (i.e., SEQ ID NO), said 70% or 80% or 90% sequence identity to tktA from E.coli or/and tktB from E.coli cannot be properly determined or identified. 
As shown in the following that the enzyme have the same name “transkeolase/tktA” from the difference species of E.coli  have the different amino acid sequence. 

 (1) NCBI reference “tktA  [Escherichia coli]” discloses the following information.  
LOCUS       CAD6004304     663 aa            
DEFINITION  tktA [Escherichia coli].
ACCESSION   CAD6004304
Protein         1..663/name="tktA" 
Region          1..663="transketolase”; 
	1 mssrkelana iralsmdavq kaksghpgap mgmadiaevl wrdflkhnpq npswadrdrf
       61 vlsnghgsml iysllhltgy dlpmeelknf rqlhsktpgh pevgytagve tttgplgqgi
      121 anavgmaiae ktlaaqfnrp ghdivdhyty afmgdgcmme gishevcsla gtlklgklia
      181 fyddngisid ghvegwftdd tamrfeaygw hvirdidghd aasikravee aravtdkpsl
      241 lmcktiigfg spnkagthds hgaplgdaei altreqlgwk yapfeipsei yaqwdakeag
      301 qakesawnek faayakaypq eaaeftrrmk gempsdfdak akefiaklqa npakiasrka
      361 sqnaieafgp llpeflggsa dlapsnltlw sgskaineda agnyihygvr efgmtaiang
      421 islhggflpy tstflmfvey arnavrmaal mkqrqvmvyt hdsiglgedg pthqpveqva
      481 slrvtpnmst wrpcdqvesa vawkygverq dgptalilsr qnlaqqerte eqlaniargg
      541 yvlkdcagqp elifiatgse velavaayek ltaegvkarv vsmpstdafd kqdaayresv
      601 lpkavtarva veagiadywy kyvglngaiv gmttfgesap aellfeefgf tvdnvvakak
      661 ell
(2) NCBI reference “Escherichia coli O25b:H4]” discloses the following information.

LOCUS       ANK03247           673 aa           
DEFINITION  tktA [Escherichia coli O25b:H4].
ACCESSION   ANK03247.
SOURCE      Escherichia coli O25b:H4
  
        1 mpfiirsgvk mssrkelana iralsmdavq kaksghpgap mgmadiaevl wrdflkhnpq
       61 npswadrdrf vlsnghgsml iysllhltgy dlpmeelknf rqlhsktpgh pevgytagve
      121 tttgplgqgi anavgmaiae ktlaaqfnrp ghdivdhyty afmgdgcmme gishevcsla
      181 gtlklgklia fyddngisid ghvegwftdd tamrfeaygw hvirdidghd aasikravee
      241 aravtdkpsl lmcktiigfg spnkagthds hgaplgdaei altreqlgwk yapfeipsei
      301 yaqwdakeag qakesawnek faayakaypq eaaeftrrmk gempsdfdak akefiaklqa
      361 npakiasrka sqnaieafgp llpeflggsa dlapsnltlw sgskaineda agnyihygvr
      421 efgmtaiang islhggflpy tstflmfvey arnavrmaal mkqrqvmvyt hdsiglgedg
      481 pthqpveqva slrvtpnmst wrpcdqvesa vawkygverq dgptalilsr qnlaqqerte

      601 kqdaayresv lpkavtarva veagiadywy kyvglngaiv gmttfgesap aeqlfeefgf
      661 tvdnvvakak all

Claim 6 is indefinite because, without reciting the corresponding amino acid sequence with sequence identifier (i.e., SEQ ID NO),  said 70% or 80% or 90% sequence identity to talB or talB from E.coli cannot be properly determined or identified. This is because the specification sets forth the completely different amino acids sequences “SEQ ID NO:152” and “SEQ ID NO:154” of talB enzyme from E.coli, one skilled in the art would not know which sequence should be used for properly determining said 70% or 80% or 90% sequence identity. 
In addition, claim 6 is unclear whether or not both “talB” and “talB from E.coli”  refer to the same transaldolase enzyme, or the “talB” refers to a homolog of the  native enzyme of “talB from E.coli” wherein the “homolog” of the talB is disclosed at [0466], line 3, instant specification. 
	Claim 8 is indefinite in that, without reciting corresponding “amino acid sequence…” or sequence identifier (i.e., SEQ ID NO), the 70% or 80% or 90% sequence identity to rpe from E.coli cannot be properly determined or identified, because the same ribulose-5phosphate 3-epimerase enzyme from E.coli strain have the different amino acid sequences  by comparison of the amino acid sequence disclosed by NCBI (ribulose-5-phosphate 3-epimerase [Escherichia coli]  (2017) pages 1-2) with instant SEQ  ID NO:158 (see [0015], lines 5-8, instant specification). 

Claim 13 is indefinite because, in the recitation “at least one enzyme having frucose-6-phosphate phosphoketolase activity is encoded by an amino acid sequence…” (lines 3-4, claim 10), said amino acid sequence has no capability of encoding said “frucose-6-phosphate phosphoketolase”. The term “encoding” in the recitation should be only used for “a nucleotide sequence” encoding a polypeptide or enzyme but not for “an amino acid sequence” as claim 13 recited. Applicant may wish to overcome this rejection by considering the recitation “ an amino acid sequence of at least one enzyme having frucose-6-phosphate phosphoketolase activity…”.
In addition, claim 15 is indefinite in that, without reciting corresponding “amino acid sequence…” or sequence identifier (i.e., SEQ ID NO), the 70% or 80% or 90% sequence identity to an enzyme having phosphate acetyltransferase activity selected from E.coli pta and Clostridium acetobutylicum pta cannot be properly determined or identified, since phosphate acetyltransferase from E.coli strain have the different amino acid sequences  by comparison of the amino acid sequence disclosed by NCBI (phosphate acetyltransferase [Escherichia coli]  (2020) pages 1-2) with instant SEQ  ID NO:220 (see [0019], lines 7-10, instant specification). 

Claim 28 lacks antecedent basis for wherein “the expression of an enzyme having transketolase or an enzyme having fructose-6-phosphate phosphoketolase activity” in claim 1 

35 USC §103(a) Rejection
		
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
             1. Determining the scope and contents of the prior art.
 2. Ascertaining the differences between the prior art and the claims at issue.
 3. Resolving the level of ordinary skill in the pertinent art.
       4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

     This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 4, 6, 28-29 and 32 are rejected under 35 U.S.C. 103 as being obvious over Lane et al. (Biosou. Technoil. (2018, 260, 380-394) in view of Meng et al. (Microb. Cell Fact. (2016) 15:141, 1-13).
Lane teaches an engineered S. cerevisiae yeast strain capable of producing high-value product such as organic acid from cellulose  (see abstract, Lane). The engineered yeast is able to digest cellulose into glucose which cellulose is equivalent to instant “hexose feedstock” (claim 1) and the engineered yeast has enzyme pathway for production of glycolic acid (GA) via glycolic pathway in which malate synthase gene is deleted in order to increase the pool of glycosylate thereby increasing GA yield  (see Figure 6, and p.388, section 4.8 “Glycolic acid”, lines 7-9, Lane). The increased GA yield  is 0.91 g/L (p.388, right col., section 4.8,line 15, Lane). The organic acid mentioned by Lane that is glycolic acid (GA) that has said “high-value” due to GA being useful industrial compound with applications in cosmetics, chemical processes, and as a biopolymer precursor (p.388, section 4.8, lines 1-2, Lane).  

However, Lane has taught the pathway of glycolic acid. Consistent with this, Meng teaches that, in order to direct more carbon flow to pentose phosphate (PP) pathway and further to redirect flux to the “glycolic pathway” the critical enzymes such as “transketolase” encoded by tktA gene and transaldolase talB gene are overexpressed in the host cell (see p.5, right col., lines 1-4; and Figure 1, Meng). Said “transketolase” catalyzes formation  of “xylulose-5-phosphate” (see Fig.1, Meng)  that is D-xylulose-5-phosphate” in claim 1 (it is  D-xylulose-5-phosphate that is an intermediate of pentose phosphate pathway (see  Figure 2 of Lane). Said directing more carbon flow to PP pathway thereby further redirecting carbon flow (flux) into the “glycolic pathway” is to increase production of a glycolic pathway product that is succinate (abstract, Meng).
It is noted that all of the genes in Figure 6 of Meng are from E.coli, and thus, the tktA gene and the talB gene are derived from E.coli. 
Since Lane has taught to employ the “glycolic pathway” to produce glycolic acid (GA) from glucose and has discussed expression of E.coli genes involved in production of glycolic acid in yeast cell, the above Meng teaching clearly suggests that enhanced carbon flow in PP pathway can be directed into the glycolic pathway by further genetic engineering the yeast strain of Lane through overexpressing the critical enzymes (Meng) such as genes tktA gene encoding “transketolase” that catalyzes formation intermediate “xylulose-5-phosphate” in order for high yield GA production.
In addition, Lane has taught that when using glucose and xylose as carbon source the resultant GA yield 1.4 g/L is higher than the yield 1 g/L when using xylose and ethanol as carbon source (see panel 3, Lane). Thus, it is obvious to consider GA synthesis via the “glycolic pathway” shown in left panel of Figure 6 instead of the GA and lactic acid co-production pathway (a non-glycolic pathway) shown in the right panel of Figure 6 of Lane. 
Since Meng has shown that the directing/redirecting carbon flux leads to high yield production of a glycolic pathway product that is succinate (abstract, Meng), one of skilled in the art would have expected that said high yield production through overexpressing critical enzymes such as “transketolase” encoded by tktA gene and “transaldolase” encoded by talB gene 
will also lead to increased/improved production of the other glycolic pathway product, i.e., “glyoxylate”.  In turn, the produced “glyoxylate” can be directly converted to GA by glyoxylate reductase (see Figure 6, Lane).  Thus, it would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to overexpressing the tktA gene encoding the transketolase that catalyzes the formation of the “xylulose-5-phosphate” (a PP pathway intermediate) in order to direct more carbon into the GA-production “glycolic pathway” (shown in Figure 6 of Lane) in order to obtain an increased yield of industrially-useful compound glycolic acid (GA) with reasonable expectation of success.  


The following is the rejection of claims 2, 4, 6, 28-29 and 32.
Regarding claim 2, the succinate (Figure 6, Lane) reads on “a co-product” that is co-produced with GA ain claim 2. 
Regarding claim 4, since the above-mentioned tktA gene encoding the transketolase (see the above corresponding discussion) is derived from E.coli, and since claim 4 does not set for the amino acid sequence or sequence identifier (i.e., SEQ ID NO) thereof (see the above 112(b) rejection), and since in view of the above 112(b) rejection of claim 4, the claim does not specify a particular amino acid sequence for the transketolase in claim 4, it is thus construed that the at least 70% sequence identity to tktA from E.coli set forth in claim 4 is met because the art teaches the tktA gene from E.coli. 
Regarding claim 6, for the similar reason to the rejection of claim 4 stated above, since talB gene encoding transaldolase (see the above discussion of the corresponding Meng’s teaching), it is reasonable to expect that its amino acid sequence has at least 70% sequence identity to talB from E.coli set forth in claim 6.   
Regarding claim 28, since the “transketolase” encoded by tktA gene ( Meng)  participates in conversion of glucose  to one or more xylulose-5-phosphate (claim 28) that is an intermediate of said conversion (see Figure 1, Meng), and since the glucose (a hexose feedstock, evidence by [0031] of instant specification) can be anaerobically converted to xylulose-5-phosphate (X-5-P)  by overexpression of enzymes including transketolase encoded by tktA gene (Figure 1 of Meng), the conversion of one glucose to one X-5-P indicates lossless conversion of hexose (glucose) to pentose-5-phsphate (X-5-P) as recited in claim 28. Thus, claim 28 is obvious over the prior art teachings. 
	Regarding claims 29 and 32, in Figure 6 and section 4.8 at page 388, Lane has taught that  the engineered yeast strain S. cerevisiae is alternatively capable of producing glycolic acid (GA) through conversion of glycolaldehyde and co-production of lactic acid through conversion of pyruvate in a C3 pathway (claims 29, 32) (see Figure 6, right panel, Lane), wherein the lactic acid is a co-product which is a pyruvate derived co-product as evidenced by p.28, line 10 of instant specification. Thus, claims 29 and 30 are obvious over the  prior art teachings. 
Therefore, the combination of the references’ teachings renders the claims prima facie obvious. 

Claim Rejection –Obviousness Type Double Patenting 

                The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6, 8, 10, 12-13, 15, 17, 23 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 16, 18, 20, 24 and 35 of copending Application 16796426 (‘426) (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
	Claims 1 and 4 of ‘426 claim a recombinant microorganism comprising one or more biochemical pathway that produces monoethylene glycol (MEG) or glycolic acid (GA) from one or more hexose sugar via one or more pentose-5-phosphate intermediates that is D-ribose-5-phosphate, D-xylulose-5-phosphate or D-ribulose-5-phosphate wherein the microorganism also co-produces one or more co-product , which are the common subject matter of instant claims 1-2. It is noted that instant specification at [0031] defines that “hexose feedstock” includes glucose that is a “hexose”.
	Claim 6  of ‘426 claims  that the one or more biochemical pathway comprises expression of at least one transketolase enzyme which amino acid sequence having at least 70%, 80% or 
 	Claim 6 of ‘426 also claims that the  one or more biochemical pathway comprises expression of at least one ribulose-5- phosphate 3-epimerase  enzyme which amino acid sequence having at least 70%, 80% or 90% sequence identity to rpe from E. coli., which is the common subject matter of instant claim 8. 
Claim 16 of ‘426 claims that the  one or more biochemical pathway comprises expression of at least one ribose-5-phosphate isomerase which amino acid sequence having at least 70%, 80% or 90% sequence identity to rpiA or rpiB from E. coli., which is the common subject matter of instant claim 10.
	Claim 18 of ‘426 claims that the  recombinant microorganism further comprises a deleted or diminished activity in one or more endogenous enzymes selected from glyceraldehyde 3-phosphate dehydrogenase, phosphoglycerate kinase and phosphoglycerate mutase which is the common subject matter of instant claim 12.
            Claim 20 of ‘426 claims that the recombinant microorganism further comprises  fructose-6-phosphate phosphoketolase having  at least 70%, 80% or 90%  sequence identity to an enzyme having fructose-6-phopshate phosphoketolase activity from  Bifidobacterium dentium BDP_1006, 
Bifidobacterium lactis xfp, Lactobacillus paraplantarum xpkA and Bifidobacterium breve xfp; and comprises phosphate acetyltransferase  having at least 70% , 80% or 90% sequence identity to 
an enzyme  having phosphate acetyltransferase activity selected from E. coli pta and Clostridium 
acetobutylicum pta, which is the common subject matter of instant claims 13 and 15.
	Claim 24 of ‘426 claims that the recombinant microorganism further comprises 
deleted or diminished activity in an endogenous 6-phosphofructokinase  and glucose 6-phosphate-1-dehydrigenase, which is the common subject matter of instant claims 17 and 23.
	Claim 35 of ‘426 claims that the recombinant microorganism further comprises  
transketolase activity  and/or fructose- 6-phosphate phosphoketolase enables a lossless 
conversion of one or more hexose sugars (i.e., hexose feedstock, since instant specification at [0031] sets forth that the hexose feedstock includes hexose such as glucose) to D-ribose-5-phosphate intermediate  which is a pentose-5-phosphtae intermediate. Thus, claim 24 of ‘426 discloses the common subject matter of instant claim 28.  
 	
Thus, the instant claims and the claims of ‘426 discussed above are not patentably distinct from each other.
	Objection to Claims, Allowable Subject Matter

For claims 18, 20 and 22, the closest art is the reference Lane as discussed in the above 103 rejection. Although Lane teaches that the engineered yeast has enzyme pathway for production of glycolic acid, this reference does not teach or suggest “D-xylulose-5-phosphatase or D-ribose-5-phosphatase or D-pentose-5-phosphatase” (claim 18), “D-arabitol 5-phosphate 2-dehydrogenase” (or D-arabitol-phosphate dehydrogenase, or EC 1.11.301) (claim 20) and phosphopentomutase (EC 5.4.2.7) (claim 22).
                                                  Conclusion
	  Claims 1-2, 4, 6, 8, 10, 12-13, 15, 17, 23, 28-29 and 32 are not allowed. 
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, PH.D, whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel  W. Liu/
Patent Examiner, AU 1656
    December 12, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600